Citation Nr: 0312323	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a benign osteochondroma 
of the right distal femur.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to 
October 1966. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
benign osteochondroma, right distal femur.   

In June 1999, the Board remanded the case to the RO for 
further development.  Said development having been completed, 
the case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The appellant's osteochondroma of the right femur was 
diagnosed during his pre-induction physical examination.  

3.  The evidence does not show that the appellant's pre-
service osteochondroma underwent an increase in severity 
during service.


CONCLUSION OF LAW

The appellant's pre-service benign osteochondroma of right 
distal femur was not aggravated by service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the appellant whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By letter dated in December 2002, the appellant was 
informed of the VCAA and VA's duties under the VCAA to notify 
him about his claim and assist him in obtaining evidence to 
support his claim.  He was also informed of what the evidence 
must show to establish entitlement to the benefit sought and 
what he needed to do to help with claim.  Likewise, he was 
informed of what VA had done to assist him.  Accordingly, the 
Board finds that the duty to inform the appellant of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  Similarly, the appellant was informed of 
what information was needed to substantiate his claim in the 
statement of the case and supplemental statements of the case 
issued during the appeal.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the appellant.  The evidence 
does not show, nor has the appellant identified, the 
existence of any additional pertinent medical records that 
have not been obtained.  Accordingly, the Board finds that 
the RO has made reasonable attempts to obtain medical records 
referenced by the appellant, and that VA's duty to assist the 
claimant in obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires medical examination or 
opinion when such examination is necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
In the present case, there is sufficient medical evidence to 
make a decision.  The appellant's service medical records 
show that the appellant's osteochondroma was noted during his 
pre-induction examination.  The veteran has acknowledged that 
this condition predated his military service.  However, he 
asserts that his military service aggravated this condition.  
In this regard, clinical records of contemporaneous in-
service Medical Board proceedings contain opinions 
specifically addressing the question of whether this disorder 
had undergone an increase in severity during active duty.  

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied. 


Evidentiary Background:  Service medical records are 
significant for right lower extremity pathology.  Prior to 
his entrance into active duty, the appellant was afforded a 
January 1966 pre-induction physical examination.  At that 
time, he completed a report of medical history acknowledging 
a history of history of swollen or painful joints; cramps in 
his legs; and bone, joint, or other deformity.  On the report 
of medical examination, the service physician noted a large 
firm bony prominence on the medial aspect of the appellant's 
right knee.  X-rays examination of the right knee revealed a 
benign osteochondroma along the medial margin of the distal 
femur.  This osteochondroma measured 2.0 x 5.0 cm.  The 
examining physician noted that the appellant had a history of 
a cyst of the right knee and that he had been under a 
doctor's care.   

On August 31, 1966, the appellant sought treatment with 
complaints of a cyst on his right leg.  On September 1, 1966, 
the appellant was seen at the orthopedic clinic.  He asserted 
that he was unable to carry on his duties.  A fairly large 
osteochondroma, distal right femur subject to continued and 
repeated injury was diagnosed, and the service physician 
opined that the appellant's right knee disorder existed prior 
to service.  It was further noted that the appellant would 
"not get through basic training as he has not started any 
training."  The service physician recommended that the 
appellant be separated from service.  

Thereafter, a Medical Board was convened in order to assess 
the appellant's fitness for service.  During a Medical Board 
examination on September 6, 1966, the appellant noted that he 
had previously experienced swollen or painful joints.  He 
also stated that he had trouble with his right leg and 
"constant injury from accident to accident." 

On September 23, 1966, a Medical Board physician opined that 
the appellant's osteochondroma was not incurred in the line 
of duty, but rather, was congenital, and also found that it 
was not aggravated by active duty.  The Medical Board's 
clinical record dated September 27, 1966, noted that the 
appellant will have repeated complaints and will not carry 
out effective duty or get through basic training.  It was 
recommended that the appellant be separated from military 
service as he was unfit.  Thereafter, the appellant was 
honorably discharged in October 1966. 

VA received the appellant's claim for service connection for 
a "right knee injury" in September 1997.  In a subsequent 
statement received by the RO in December 1997, the appellant 
asserted that he "slid during K.P. and went down" injuring 
the cyst on his right knee.  Similarly, on his January 1998 
notice of disagreement and March 1998 substantive appeal, he 
noted that he had been mopping the mess hall when he fell and 
twisted his right leg.  During this incident 20 stacked 
chairs fell on his osteochondroma.  According to the 
appellant, his right knee cyst "festered or blew up."  

VA outpatient treatment records dated from July 1993 through 
May 1998 were received in July 1999.  While the appellant was 
treated for a strained left knee in September 1995, the first 
post-service medical evidence showing treatment for his right 
knee is an outpatient treatment record dated in January 1996 
showing complaints of right knee pain for the past 21/2 months.  
In February 1996, he was assessed with osteoarthritis of the 
knees and obesity.  In October 1997, he again sought 
treatment with complaints of right knee pain.  He provided a 
history of trauma when he was 17 or 18 years old and a more 
recent incident three years ago.  He was working in autobody 
at that time and participated in country dancing.  On 
examination, the right knee was smaller than the left with 
full range of motion.  In March 1998 the appellant was 
assessed with osteoarthritis of the right knee.  He used a 
brace as needed.  A May 1998 treatment note shows that the 
appellant had no complaints regarding his right knee and it 
was assessed as asymptomatic.  Similarly, in September 1998, 
his right knee pain was noted to be resolved.  

In an August 1999 statement, the appellant identified three 
instances in his life when he injured his right knee: while 
playing sports in school, during K.P. duty in the military, 
and four or five years ago at work.  


Legal Criteria:  Service connection may be established for a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  
The Board notes that an appellant will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

History of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  Signed statements of 
veterans relating to the origin, or incurrence of any disease 
or injury made in service if against his or her own interest 
is of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.   However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Section 1153 
requires an increase in the severity of the preexisting 
condition, as distinguished from the mere recurrence of 
manifestations of the pre-service condition or mere temporary 
flare-ups of symptoms associated with the disability.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002); see also Maxson v. West, 12 
Vet. App. 453, 459 (1999); Verdon v. Brown, 8 Vet. App. 529, 
537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
In Hunt, for example, the Court of Appeals for Veterans 
Claims refused service-connection to a veteran for 
aggravation of a pre-existing knee injury, finding: "While 
there was temporary worsening of (the veteran's) symptoms, 
the condition itself, which lent itself to flare-ups, did not 
worsen.  In short, the disability remained unaffected by 
these flare-ups."  Id. at 296.  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Analysis:  The appellant contends that he injured his right 
knee in a slip and fall accident that occurred while he was 
in service, and that this accident aggravated a pre-existing 
right knee condition.

The evidence clearly and unmistakably demonstrates that the 
appellant had an osteochondroma of the right lower extremity 
prior to service.  He was diagnosed with this condition 
during a January 1966 pre-induction examination prior to 
entering active duty in March 1966.  This diagnosis was 
confirmed by X-ray findings and the appellant reported a 
history of a cyst of the right knee at that time.  As the 
appellant's osteochondroma existed prior to his active 
service and is noted on his pre-induction physical 
examination report, the presumption of sound condition at 
entry into service set forth at 38 U.S.C.A. § 1132 is not 
applicable in this case.  

The principal issue presented for consideration is whether 
the appellant's preexisting osteochondroma of the right 
distal femur was aggravated by his military service.  As 
noted above, the Court has held that temporary or 
intermittent in-service flare-ups of a pre-service condition, 
without evidence of worsening of the underlying condition (as 
contrasted to symptoms), "are not sufficient to be 
considered 'aggravation in service.'"  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991) (finding that, although there 
was temporary worsening of symptoms, the condition itself, 
which lent itself to flare-ups, did not worsen, and that the 
disability remained unaffected by the flare-ups).  Thus, 
while the veteran's contends that he fell during service 
aggravating his pre-existing osteochondroma, in order to 
establish service connection based on a theory of 
aggravation, the evidence must show worsening of the 
underlying condition.  

There is little objective evidence of the relative degree of 
disability resulting from the appellant's congenital 
osteochondroma prior to service but it is clear that the 
appellant had sufficient symptoms during service to require 
medical treatment.  However, the evidence does not show that 
these symptoms represented an increase in severity of the 
underlying condition itself during this active service.  On 
the contrary, the September 1966 Medical Board clinical 
records reflect that the Medical Board concluded that the 
appellant's pre-service osteochondroma was not aggravated by 
his period of active military service.  

As set forth above, the first post-service evidence of 
medical treatment relative to the appellant's right lower 
extremity is a VA outpatient treatment record dated in 
January 1996.  The Court has held that evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the appellant's health 
and medical treatment during and after military service, as 
evidence of whether a pre-existing condition was aggravated 
by military service.  See 38 C.F.R. §3.306(b) ("Aggravation 
may not be conceded where the disability underwent no 
increase in severity on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.")  Maxson v. 
West, 12 Vet. App. 453 (1999); affirmed Maxson v. Gober, 230 
F. 3d 1330 (Fed. Cir. 2000).

To reiterate, in a contemporaneous decision rendered in 
September 1966, the Medical Board concluded that the 
appellant's disability was congenital, was not incurred 
during active duty, and was not aggravated by active duty.  A 
careful review of the appellant's post-service medical 
treatment records and other clinical evidence on file fails 
to reveal any contrary opinion.

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion suggesting that his 
osteochondroma was aggravated by his military service.  In 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to any in-service aggravation of his 
osteochondroma to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence shows that the appellant's osteochondroma did not 
increased in severity during his military service. Thus, the 
presumption of aggravation is not applicable.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.306.  Therefore, an award of 
service connection for an osteochondroma on an aggravation 
theory is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for an osteochondroma.  Therefore, the claim must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a benign osteochondroma of the right 
distal femur is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

